Citation Nr: 1045419	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Entitlement to a compensable evaluation for service connected 
bilateral hearing loss.  

2.	Entitlement to service connection for arthritis of the left 
shoulder, left knee and bilateral ankles. 

3.	Entitlement to service connection for peripheral neuropathy of 
the lower extremities, including as secondary to service 
connected hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 
1969 and from February 1971 to October 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued in September 2003 and August 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board notes that the September 2003 rating 
decision included additional issues which were not included in 
the Notice of Disagreement filed in March 2004, therefore, those 
issues are not subject to this decision.  Additionally, in May 
2010, the Veteran submitted a statement withdrawing an issue 
regarding an increased evaluation for allergic rhinitis.  
Therefore, that issue is withdrawn and not subject to this 
decision.  

In August 2010, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has been 
reviewed.  During this hearing, the Veteran withdrew the issues 
of entitlement to service connection for diabetes mellitus and 
secondary conditions, however, asserted that peripheral 
neuropathy was secondary to hypertension.  Although no specific 
mention was made at the hearing regarding the issue of service 
connection for erectile dysfunction, it does not seem that that 
matter was expressly withdrawn.

The Board also received additional medical evidence from the 
Veteran during the August 2010 hearing.  The evidence was 
accompanied by a waiver of the Veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 
20.1304(c) (2010).  


REMAND

The Veteran submitted a private audiological test in August 2010 
that diagnosed the Veteran with significant bilateral 
sensorineural hearing loss.  The private audiogram is in graph 
form and the results have not been interpreted.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  Additionally, the private 
audiogram includes speech recognition scores, but do not indicate 
if the Maryland CNC test was used.  See 
Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) 
(Board must seek clarification if a private medical examination 
report is unclear or insufficient in some way, and it reasonably 
appears that a request for clarification could provide relevant 
information that is otherwise not in the record and cannot be 
obtained in some other way).  The graphical information appears 
to show that the Veteran's hearing loss may have increased in 
severity.  Therefore, in accordance with Savage, the Board finds 
that a remand is necessary for clarification of the private 
audiological examination.  

Regarding the Veteran's claim for arthritis, there is a current 
diagnosis of arthritis, particularly in the left shoulder and 
left knee.  He also had pitting edema and venous stasis in the 
ankles.  The Veteran testified that he injured these joints in 
service and has had problems with these areas since service.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (lay testimony is 
competent to establish the presence of observable symptomatology 
and may provide sufficient support for a claim of service 
connection), see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994).   The service treatment records show that the Veteran had 
complaints of bilateral ankle pain in September 1982.  There was 
also a diagnosis of bursitis in the left shoulder in August 1984.  
There were also complaints of left foot pain in May 1986.  
Therefore, the Board finds that a VA examination is necessary to 
determine the etiology of his current arthritic disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	The private audiological examination 
submitted by South Texas ENT Consultants in 
August 2010 should be sent back for 
clarification pursuant to Savage v. Shinseki, 
No. 09-4406 (U.S. Vet. App. Nov. 3, 2010).  
The private audiologist should interpret the 
graphical information and clarify if the 
Maryland CNC speech discrimination test was 
used.  If the private audiologist cannot be 
located, a VA examiner should interpret the 
private audiological testing and if 
necessary, perform additional testing and 
explain any discrepancy in the testing 
results.  

2.	The Veteran should be scheduled for a VA 
examination with the appropriate medical 
specialist to determine the etiology of the 
current arthritis.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the examination, 
and the examination report should reflect 
that such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The examiner should state whether the 
Veteran's disability is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  Any opinion 
expressed should be accompanied by supporting 
rationale.

3.	The RO should arrange for the Veteran to 
be examined by an appropriate physician in 
order to determine whether his peripheral 
neuropathy had its onset during service or 
was aggravated during service or is otherwise 
attributable to service such as exposure to 
toxic substances.  The examiner should also 
specifically address whether peripheral 
neuropathy has been caused or aggravated by 
hypertension.   Finally, the examiner should 
comment on whether erectile dysfunction is 
attributable to military service.

4.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).





